Citation Nr: 0906739	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  06-09 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus.

2.  Entitlement to an initial evaluation in excess of 10 
percent for lumbar spondylosis.

3.  Entitlement to service connection for coronary artery 
disease (CAD) to include status post coronary artery bypass 
graft (CABG).

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from August 1965 to October 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decision in March 2005 by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
The Veteran testified at a Travel Board hearing at the RO 
before the undersigned Veterans Law Judge in September 2008.  
A transcript is of record.

The issue of an increased rating for lumbar spondylosis is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service connected diabetes mellitus, type 
II, requires a strict diet, but does not necessitate the use 
of insulin or the regulation of activities.

2.  Resolving all reasonable doubt in favor of the Veteran, 
his CAD cannot be satisfactorily disassociated from his 
service-connected diabetes mellitus and as likely as not is 
aggravated by it.

3.  Resolving all reasonable doubt in favor of the Veteran, 
his hypertension cannot be satisfactorily disassociated from 
his service-connected diabetes mellitus and as likely as not 
is aggravated by it.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent for diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.119, 
Diagnostic Code (DC) 7913 (2008).

2.  The Veteran's CAD is aggravated by service-connected 
diabetes mellitus.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.310, (2008).

3.  The Veteran's hypertension is aggravated by service-
connected diabetes mellitus.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.310, (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Law and Regulations for Increased Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4 (2008).  When a question arises as to 
which of two ratings applies under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  
However, where the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).


Factual Background and Analysis

The Veteran's diabetes mellitus has been rated under DC 7913, 
38 C.F.R. § 4.119 (2008).

Under DC 7913, a 20 percent evaluation is warranted for 
diabetes mellitus requiring insulin and restricted diet or an 
oral hypoglycemic agent and restricted diet.  A 40 percent 
evaluation is warranted for diabetes requiring insulin, 
restricted diet, and regulation of activities.  A 60 percent 
evaluation is warranted for diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if evaluated separately.  Diabetes 
mellitus requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated, warrants a 100 percent 
evaluation.  See 38 C.F.R. § 4.119 (2008).

Complications of diabetes mellitus are to be evaluated 
separately unless they are part of the criteria used to 
support a 100 percent rating.  Noncompensable complications 
are considered part of the diabetic process under DC 7913.  
Note 1 following 38 C.F.R. § 4.119 (2008).

Turning to the evidence of record, in a March 2005 rating 
action, service connection was granted for diabetes mellitus 
and a 20 percent evaluation was assigned.  The veteran 
appealed the initial evaluation assigned.

Service connection was based on the Veteran's presumed 
exposure to herbicides during his service in Vietnam and his 
subsequent development of diabetes.  In support of his claim 
are private treatment records dated between 1984 and 2008.  
The pertinent, and more recent, records show the Veteran's 
treating physician repeatedly emphasized the importance of a 
restricted diet, exercise, maintaining a healthy weight and 
keeping his blood sugar under reasonable control.  These 
records further reveal that the Veteran was not insulin 
dependent.  

On VA examination in January 2005, the Veteran's diabetes 
mellitus was noted to have had its onset in 1997 and was 
apparently controlled by diet until 2000.  At that point he 
was placed on oral medication with fair to good control.  

The remaining evidence of record shows that in 2006, despite 
being on maximum doses of diabetic medications, Actos and 
Starlix, the Veteran's blood sugars continued to increase 
indicating that he was likely to require insulin in the near 
future.  The examiner noted the medical necessity of a trial 
use of the drug Byetta, which had recently been approved by 
the FDA (Food and Drug Administration).  The examiner 
explained that this new medication could result in 
significant weight loss as well as improvement in the 
Veteran's glycemic control which would greatly decrease his 
risk of complications as well as result in the discontinuance 
some of his diabetic medications.

Also of record is a statement from the veteran's private 
treating physician dated in September 2008.  She noted that 
the Veteran had been compliant in efforts to control his 
blood sugar without insulin and that the most recent course 
of therapy with Byetta had been successful in controlling his 
blood sugar thus delaying his need for insulin at that time.  
The Veteran was on a strict diet and was also advised to 
maintain an exercise program, which had been a challenge for 
him to keep up with in light of chronic back pain.  

During a Travel Board hearing in September 2008 the veteran 
testified that he was able to control his diabetes through 
medication and a severely restricted diet.  He testified that 
he was supposed to have a lot of physical activity but was 
restricted by his low back disability.  The Veteran testified 
that although he was not insulin dependent, he warranted a 
higher evaluation because of his diet, exercise plan and the 
significant level of treatment needed to keep him controlled.  

During a examination by his private treating physician in 
October 2008 it was noted that the Veteran was on Actos, 
Metformin and Byetta.  His weight continued to decline and 
there was an associated improvement in his blood sugars, 
running in the 76-192 range with most in the 120-140 range.  
The Veteran was tolerating his medications well and in 
general felt well without general complaints.  There was no 
restriction of exercise or activities and no reports of 
hospitalizations for ketoacidosis or hypoglycemic reactions.  

The record shows that although the Veteran's diabetes 
requires him to be on a strict diet, by his own admission he 
does not take insulin.  In addition, none of the evidence of 
record indicates that a doctor has determined that regulation 
of activities (avoidance of strenuous occupational and 
recreational activities) is medically required as necessary 
for higher ratings of 40 percent, 60 percent or 100 percent 
under DC 7913.  Instead, the Veteran's diabetes has been 
managed by various medications, weight loss, and healthy 
dietary habits.  

The Board notes that the Veteran's private physician has 
repeatedly highlighted the importance of exercise, which 
could be interpreted as a physician-imposed "regulation of 
activities."  However, the evidence shows the Veteran 
voluntarily restricts his activities as a result of back 
pain.  None of the VA examination reports or private clinical 
findings have indicated that his own personal activities are 
restricted due to diabetes.  Therefore, an increased 
evaluation to 40 percent is not warranted under DC 7913.  

The Board is aware that the Veteran has several diabetic 
complications and the record reflects the subsequent grant of 
service connection for diabetic nephropathy, and erectile 
dysfunction.  Each of these disabilities has been rated 
separately and the Veteran has not submitted a notice of 
disagreement with the disability evaluations assigned.  
Therefore, those rating evaluations are not currently on 
appeal.  As such, the manifestation of any secondary 
condition has no bearing on the rating for diabetes mellitus; 
to hold otherwise would violate the rule against pyramiding.  
See 38 C.F.R. § 4.14 (providing, in part, that evaluations of 
the same manifestations under different diagnoses [or, 
diagnostic codes], is to be avoided).  

The Board has also reviewed the claim mindful of the guidance 
of Fenderson, supra.  The RO has noted consideration of all 
pertinent evidence, and has assigned the current 20 percent 
rating effective from the date of the initial grant of 
service connection.  The current level of disability shown is 
encompassed by the rating assigned and, with due 
consideration to the provisions of 38 C.F.R. § 4.7, a higher 
evaluation is not warranted for any portion of the time 
period under consideration, and there is no basis for the 
assignment of further staged ratings.  

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  In this regard, the Board finds that there has 
been no showing by the veteran that the service-connected 
diabetes has resulted in marked interference with employment 
or necessitated frequent periods of hospitalization so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt rule does not apply.  38 
U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


Pertinent Law and Regulations for Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Where there is a chronic disease shown as such 
in service or within the presumptive period under 38 C.F.R. 
§ 3.307 so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

As pertinent in this matter, disability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service connected.   38 C.F.R. § 3.310 (2008).  When 
aggravation of a veteran's non-service connected disability 
is proximately due to or the result of a service-connected 
disease or injury, it too shall be service connected to the 
extent of the aggravation.   See Allen v. Brown, 7 Vet. App. 
439, 446 (1995) (en banc).  The Board notes that effective 
October 10, 2006, 38 C.F.R. § 3.310 was amended.  However, 
based upon the facts in this case, the regulatory change does 
not adversely impact the outcome of the appeal.


CAD and hypertension

Service connection is currently in effect for diabetes 
mellitus and the medical records associated with the claims 
folder show evidence of hypertension since 1989 and CAD since 
at least 1997.  He maintains that he developed both disorders 
as a result of his service-connected diabetes.  He does not 
contend that the claimed disabilities began in service, or 
are directly related to his service, nor is this shown by the 
record to be the case.  Because he has limited his argument 
to principles of secondary service connection, the Board will 
analyze the claims solely on that basis.  Also because both 
claims involve similar issues and evidence, and as similar 
legal principles apply, the Board will address them in a 
common discussion.

The pertinent medical evidence includes a January 2005 VA 
examination report.  At that time, the Veteran gave a history 
of diabetes mellitus since 1997 and was adamant that this was 
discovered at the same time of his CAD and subsequent CABG 
also in 1997.  The examiner concluded that the CAD was as 
likely as not attributable to nonservice connected 
hypertension and hypercholesterolemia, which were antecedent 
to his diagnosis of diabetes.  He then concluded that 
although the diabetes was not part of the initial development 
of the CAD, it was a complicating factor.  

A second VA examiner in June 2007, concluded that both the 
CAD and the hypertension were likely as not secondary to 
diabetes mellitus.  

Here it seems that both VA physicians have indicated some 
causal link between the Veteran's hypertension, CAD, and 
service-connected diabetes.  Therefore, while these disorders 
may not be causally attributable to diabetes they are, at the 
very least, aggravated by it.  The evidence thus being in 
favor of the Veteran, the Board concludes that service 
connection for hypertension and service connection for CAD, 
status post CABG is warranted.  



Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied by way of 
a letters sent to the Veteran in May 2004 and October 2004 
that fully addressed the notice elements and was sent prior 
to the initial RO decision in this matter.  The letters 
informed the Veteran of what evidence was required to 
substantiate the claims and of the Veteran's and VA's 
respective duties for obtaining evidence.  Although no longer 
required, the Veteran was also asked to submit evidence 
and/or information in his possession to the RO.  A March 2006 
letter also informed him of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, 
supra.  

More recently, the U.S. Court of Appeals for Veterans Claims 
concluded that, for an increased rating claim, VCAA notice 
should include notice that evidence of increased severity of 
the disorder or of greater interference with work or 
activities of daily life is required to support a claim for 
increased evaluation; that it include at least general notice 
of more particularized bases of granting increased 
evaluations where, as here, particular criteria beyond mere 
increase in severity may be required for assignment of a 
higher disability rating; that it include notice that a 
particular rating will be assigned by applying diagnostic 
codes; and that it include notice, in the form of examples, 
of the kinds of evidence required to support the increased 
rating claim.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

The Veteran was provided this more detailed notice in a June 
2008 letter which included the criteria for evaluation of his 
diabetes mellitus and an explanation for the decision 
reached.  Moreover, he has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  Thus, the Board 
concludes that all required notice has been given to the 
Veteran.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claims.  The Veteran's in-
service and pertinent post-service treatment reports are of 
record and the RO has obtained VA examinations where 
necessary.  Thus, it appears that all obtainable evidence 
identified by the veteran relative to the claims has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist him in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

An evaluation in excess of 20 percent for diabetes mellitus 
is denied.

Service connection for CAD and status post CABG is granted.

Service connection for hypertension is granted.



REMAND

During the September 2008 Travel Board hearing the Veteran 
essentially testified that his lumbar spondylosis had 
increased in severity since the last VA examination in 
October 2007.  He testified that his daily activities were 
significantly affected due to back pain.  He experienced 
increased pain after 20 minutes of activity, or prolonged 
sitting/standing.  

In addition, the Board finds the October 2007 VA examination 
report insufficient for evaluation purposes.  At that time 
the Veteran described flare-ups of back pain forcing weekly 
bedrest for 1-3 hours, however, the report does not otherwise 
provide the necessary information concerning these 
incapacitating episodes.  While the examiner provided some 
evidence as to the duration of the flare-ups no specific 
information was provided as to the number of such 
incapacitating episodes within the past 12 months or whether 
the bedrest had been prescribed by a physician.  Moreover in 
a January 2008 statement the Veteran's private treating 
physician has indicated that re-evaluation of the lumbar 
spondylosis was needed.  

Therefore, to ensure that the record reflects the current 
severity of the Veteran's lumbar spondylosis the AMC/RO 
should arrange for him to under examination at an appropriate 
VA medical facility.  The examination should include a review 
of the claims file and past clinical history, with particular 
attention to the severity of present symptomatology, as well 
as any significant pertinent interval medical history since 
his VA examination in October 2007.  

Accordingly, the case is REMANDED for the following action:

1.  If necessary, issue to the Veteran 
additional VCAA notice with regard to 
the lumbar spondylosis claim, such as 
providing the Veteran with updated 
notice of what evidence has been 
received and not received by VA, as 
well as who has the duty to request 
evidence, and what development must be 
undertaken by VA in accordance with 
applicable case law.  See generally 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5103, 5103A; 38 C.F.R. § 3.159.  The 
AMC/RO should also ensure that any 
letter meets the requirements of 
Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  

2.  Ask the Veteran to provide any 
medical records, not already in the 
claims file, pertaining to recent 
treatment of service-connected lumbar 
spondylosis, or to provide the 
identifying information and any 
authorization needed to obtain such 
evidence on his behalf.  Document any 
attempts to obtain such records.  If 
the AMC/RO is unable to obtain any 
pertinent evidence identified by the 
Veteran, so inform the Veteran and 
request that he obtain and submit it.

3.  The Veteran should undergo VA 
neurological and orthopedic examinations 
of the lumbar spine.  The neurological 
examination should be conducted first, 
and that examination report made 
available to the VA orthopedic examiner 
in conjunction with that examination of 
the Veteran.

a.  The claims file must be made 
available to each physician designated 
to examine the Veteran, and each 
examination report should include 
discussion of his documented medical 
history and assertions.  All indicated 
tests and studies should be 
accomplished, and all clinical 
findings should be reported in detail 
and correlated to a specific 
diagnosis.  Each examiner should set 
forth all examination findings, 
together with the rationale for the 
comments and opinions expressed.

b.  The neurologist should describe 
all neurological manifestations and 
symptomatology and offer an opinion as 
to whether the Veteran has any 
separately ratable neurological 
disability (in addition to orthopedic 
disability) as a manifestation of the 
service-connected lumbar spine 
disability.  

c.  The orthopedic examiner should 
conduct range of motion testing of the 
lumbar spine (expressed in degrees, 
with standard ranges provided for 
comparison purposes).  He/she should 
also render specific findings as to 
whether, during the examination, there 
is objective evidence of pain on 
motion, weakness, excess fatigability, 
and/or in coordination associated with 
the lumbar spine.  If pain on motion 
is observed, the examiner should 
indicate the point at which pain 
begins.  In addition, the physician 
should indicate whether, and to what 
extent, the veteran likely experiences 
functional loss due to pain and/or any 
of the other symptoms noted above 
during flare-ups and/or with repeated 
use; to the extent possible, the 
physician should express any such 
additional functional loss in terms of 
additional degrees of limited motion.  
The physician should also indicate 
whether the veteran's limitation of 
motion is comparable to ankylosis of 
the spine and, if so, whether such is 
favorable or unfavorable, and the 
extent of such impairment.  

d.  Considering all neurological and 
orthopedic examination findings, the 
orthopedist should provide findings 
responsive to the criteria for rating 
intervertebral disc syndrome (IDS) and 
specifically, comment on the existence 
and frequency of any of the Veteran's 
incapacitating episodes (i.e., a 
period of acute signs and symptoms due 
to IDS that requires bed rest 
prescribed by a physician and 
treatment by a physician).  The 
physician should opine whether, over 
the last 12-month period, the 
veteran's incapacitating episodes had 
a total duration of at least four 
weeks.

e.  The physician should also provide 
an opinion as to the effect that the 
service-connected lumbar spondylosis 
has, if any, on the Veteran's 
employment and daily life.  Moreover, 
the physician should render an opinion 
as to whether the disability alone 
causes marked interference with 
employment, or the need for frequent 
periods of hospitalization.  The 
conclusions of the physician should 
reflect review of the claims folder, 
and the discussion of pertinent 
evidence.

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, 
readjudicate the lumbar spondylosis claim 
by evaluating all evidence obtained after 
the last statement or supplemental 
statement of the case (SSOC) was issued.  
If the benefit sought on appeal remain 
denied, furnish the Veteran and his 
representative an appropriate SSOC 
containing notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


